 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
     IN RE:
11
                                                      No. MC19-0075RSL

12
     Subpoena to HTC American, Inc., as issued
     in Innovation Sciences LLC v. HTC                ORDER
13
     Corporation.

14

15

16          This matter comes before the Court on HTC America, Inc.’s motion to quash

17   subpoenas related to litigation pending in the United States District Court for the Eastern

18   District of Texas. The party seeking the discovery has opposed the motion. In light of the

19   contested nature of this proceeding, the Clerk of Court is directed to assign a civil action

20   number.

21

22          Dated this 2nd day of July, 2019.

23                                              A
                                                Robert S. Lasnik
24                                              United States District Judge

25

26

27

28
